The purpose of Article Fourth, § 2, of the Constitution of the United States, which requires that "a person charged in any State with treason, felony, or other crime, who shall flee from justice, and be found in another State shall on demand of the executive authority of the State from which he fled, be delivered up, to be removed to the State having jurisdiction of the crime," is to make it the imperative duty of the chief executive of a State to deliver up criminals fleeing from justice for removal to the State from which they flee, and it effectuates its purpose by defining the class of criminals to be surrendered.
In the Articles of Confederation appeared a similar provision, except that the words "high misdemeanor" therein were replaced by the word "crime" in the Constitution, "thereby showing the deliberate purpose to include every offense known to the law of the State from which the party charged had fled." Kentucky v.Dennison, 24 How. (U.S.) 66, 99, 102.
The word "crime" embraces not only treason and felony but misdemeanors as well, and the language was made "broad enough to include every possible crime committed within the borders of the United States, and that no State should be an asylum for fugitives committing crimes in other States." Hyatt v.Corkran, 188 U.S. 691, 697, 23 Sup. Ct. Rep. 456; Exparte Reggel, 114 U.S. 642, 649, 5 Sup. Ct. Rep. 1148;Knox v. State, 164 Ind. 226, 233, 73 N.E. 255. *Page 373 
The meaning of the words "other crime" is settled by the highest judicial authority in repeated decisions, and that meaning fixed by the history surrounding the enactment of this constitutional provision.
The Act of Congress, now § 5278 of the Revised Statutes of United States (Comp. 1901, p. 3597), provides the procedure for carrying out this constitutional provision. In this constitutional provision is found the authority for the Governor to act, and in this statute the procedure to govern him.
The questions before the Governor on an application for the surrender of a person under this provision are twofold: Whether the person demanded has been substantially charged with a crime against the laws of the State from whose justice it is alleged that he has fled, by an indictment, information, or affidavit properly certified, and whether he is a fugitive from justice from that State. Munsey v. Clough, 196 U.S. 364, 372,25 Sup. Ct. Rep. 282; Bruce v. Rayner, 124 F. 481, 482; Roberts v. Reilly, 116 U.S. 80, 95,6 Sup. Ct. Rep. 291.
Before issuing his warrant, the Governor should have before him a copy of the indictment or information, or affidavits before a magistrate in the demanding State, and charging the fugitive with crime committed by him in such State. Compton v. Alabama, 214 U.S. 1, 6,29 Sup. Ct. Rep. 605.
The warrant of the Governor is prima facie evidence of the regularity of its issue. Davis' Case,122 Mass. 324, 328. And it is prima facie evidence sufficient to hold the accused, until the presumption in its favor is overthrown by contrary proof. Hyatt v. Corkran,188 U.S. 691, 711, 23 Sup. Ct. Rep. 456; Farrell v. Hawley,78 Conn. 150, 155, 61 A. 502.
It need not make such indictment, information, or affidavits a part of it either by incorporation or attachment. *Page 374 Whitten v. Tomlinson, 160 U.S. 231, 245,16 Sup. Ct. Rep. 297; Nichols v. Cornelius, 7 Ind. 611, 612,614; 2 Moore on Extradition (Ed. 1891) § 621.
Our own practice accords with this, as does the practice in all of the States with few exceptions. Forms of rendition warrants for most of the States are given in Moore on Extradition (Vol. 2, Ed. 1891) pp. 1193 to 1514.
The return to the writ of habeas corpus sets out the Governor's warrant in due form, complying with the requirements of the law, and fully justifying the sheriff in detaining the petitioner, unless its recital that the petitioner "stands charged with the crime of conspiracy" fails, as the petitioner urges, to substantially charge a crime for which a fugitive from justice may be apprehended and surrendered.
The petitioner relies upon the provisions of our own statutes prescribing the procedure on requisitions upon the Governor and the prerequisites to his compliance with the demand. Under these the demand must be for the surrender of a person charged with a high crime. Conspiracy is not, he insists, a high crime in New York, but a misdemeanor. This is not entirely accurate. We understand conspiracy in New York may be either a felony or a misdemeanor.
A high crime is one nearly allied to and equal in guilt to felony, but technically does not fall within its definition.State v. Knapp, 6 Conn. 415, 417. Hence the petitioner claims that the charge in this warrant either is or may be a misdemeanor, and the authority of the Governor cannot be invoked save in a case where the demanding warrant charges a "high crime."
We have seen that the Federal Constitution used the word "crime" in Article Fourth, § 2, to include every form of crime, whether felony or misdemeanor.
Our own statute cannot restrict the meaning of the *Page 375 
word "crime" as used in the Constitution. It must be interpreted either as within this term, or, so far as it may restrict its meaning, it must fall. It is possible, looking at the mere language used, to construe the legislative intent to have been to make the action of the Governor mandatory in cases of "high crime" only, but the history of this statute negatives this construction.
Our statute, now General Statutes, §§ 1564 to 1567 inclusive, first appears as chapter 51 of the Public Acts of 1852, p. 62, and § 1 of that Act reads: "The Governor of this State may, in cases authorized by the constitution and laws of the United States, appoint agents to demand and receive from the executive authority of any other State, any fugitive from justice, or any person charged with felony or other high crime in this State"; and § 3 reads: "When a demand shall be made upon the Governor of this State, by the executive authority of any other State, in any case authorized by the constitution and laws of the United States, for the surrender of any person charged in such State with felony or other high crime, the State Attorney," etc., when required by the Governor, shall forthwith investigate the ground of such demand, etc. "And if it shall appear to the Governor, that such demand is conformable to law, and ought to be complied with, he shall issue his warrant," etc. "Or other high crime" means the crime which is distinguished from the felony by technical circumstance rather than by immorality or unlawfulness.
At the time of its enactment there had been no authoritative construction of § 2, Article Fourth, of the Federal Constitution, by the Supreme Court of the United States.
Eight years later, in Kentucky v. Dennison, 24 How. (U.S.) 66, 99, the Supreme Court, in an opinion by *Page 376 
Chief Justice Taney, construed the word "crime" in the phrase "treason, felony, or other crime" of this clause to include every offense, misdemeanor as well as felony.
Before that decision there had been some doubt of the meaning of "crime," and it may well be that the General Assembly used "high crime" as the equivalent of the "crime" of the Federal Constitution. But it never intended to exclude any offenses within the Federal Constitution. It expressly gave the Governor power to act in cases authorized by the Constitution and laws of the United States, and it is quite clear from the language used that it was intended to cover all cases, for it provides the remedy "in any case authorized by the Constitution and laws of the United States."
This was the main legislative intent, to furnish an extradition procedure for Connecticut covering every case within the Federal Constitution and laws.
The revisers (Rev. 1875, p. 544) changed the phraseology of the statute by omitting from said § 1, in lines 2 and 3, the words "in cases authorized by the Constitution and laws of the United States," and in line 5 "any" before person, and "felony or other" in line 6, and inserting "any" before high crime in line 6. And in § 3, by omitting the same words. The omission of the words "felony or other" indicates the understanding of the revisers that high crime included felony. The omission of references to the Constitution and laws of the United States indicates the understanding of the revisers that these are unnecessary, since it is only in such cases the Governor can act and in such cases he must act. The revisers sought to change the language and shorten the expression, but not to change the law or its meaning.
Revisers are presumed not to change the law, and a mere change in the words will not be deemed a change *Page 377 
in the law unless it appears that such was the intention.State v. Geer, 61 Conn. 144, 150, 22 A. 1012; WestfieldCemetery Asso. v. Danielson, 62 Conn. 319, 322, 323,26 A. 345.
The intention of the revisers was to cut out unnecessary words and self-evident propositions, and leave the law as it was covering as they supposed every crime within Federal Constitution and laws.
The law has been preserved since 1875 in the form then adopted. We may then conclude that the legislative intent was not to restrict the meaning of the word "crime" within the technical meaning of "high crime," but to include in the latter term every offense within Federal Constitution and laws.
   There is no error.
In this opinion the other judges concurred.